VAN CISE, Judge,
dissenting.
I dissent from the majority’s conclusion that the parties did not enter into a valid agreement to make the four items of property non-marital. The trial court found that this property was “excluded as marital property by agreement.” See § 14-10-113(2)(d), C.R.S.1973. The only evidence presented on that subject supports the court’s finding, and that finding is, therefore, binding on appeal. Carlson v. Carlson, 178 Colo. 283, 497 P.2d 1006 (1972).
The wife stated that she was making no claims to the husband’s pickup truck, nor to the amount paid in by him into his retirement fund. The husband admitted that he had an agreement with the wife that the money reimbursed to her from her retirement fund on her termination of employment was to be placed in a certificate of deposit in her name. She testified that he told her that these funds were hers, and that she should put them “in CD’s as just yours alone.”
The Steuben Creek house was purchased by her after the separation, using most of the money in the CD, plus money borrowed by her alone. He testified that his wife contacted him concerning the possible purchase of a home for her, and he did not express any interest in that home. Her testimony was, “As far as I understood, it’s my home, and he wouldn’t come and look at it with me.” She admitted there was no written agreement, but, in response to a question, “Any other kind of agreement?” stated, “He didn’t want to have anything to do with it. He wouldn’t even look at it.” As to whether there was an agreement that this was to be her property, she said, “That was my understanding. . I asked him to come and look at the condition for me, and all he said was it was my baby.” In the husband’s affidavit with respect to financial affairs, he listed the Steuben Creek house as being “wife’s property.”
I would affirm the trial court.